Citation Nr: 1827129	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to an annual clothing allowance on a recurring basis.   



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Department of Veterans Affairs (VA) Healthcare System in Augusta, Maine.  In that decision, the Veteran was awarded a clothing allowance for the year 2012.   

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDING OF FACT

On August 12, 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a signed statement indicating that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or his authorized representative.  Id. 

In August 2015, the Veteran submitted a signed document indicating that he wanted to withdraw his appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


